Citation Nr: 1549179	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  00-20 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disability.

2.  Entitlement to service connection for a rash, including eczema, and to include as due to undiagnosed illness, or as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness, or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1977, and from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2000 and February 2001 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama.

With regard to the fatigue and rash service connection claims, the Board notes by way of background that a March 1996 rating decision denied the claims.  In August 1996, the RO notified the Veteran that it would again review his claims involving an undiagnosed illness based on Persian Gulf War service.  A September 1997 rating decision again denied the claims.  As indicated in the September 1997 rating decision, this review was prompted by the enactment of Public Law 103-446.  Subsequently, within one year of the September 1997 rating decision, more recent VA treatment records were associated with the claims file, including showing diagnosed Persian Gulf Syndrome and Persian Gulf War Illness.  See, e.g., June 1996, October 1996, and June 1998.  See 38 C.F.R. § 20.1304(c) (2015).  A later February 2001 again denied the claims on the merits, which the Veteran appealed herein.

In February 2002, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  Subsequently, the Veteran was notified that the Veterans Law Judge who conducted the Board hearing was no longer employed by the Board, and the Veteran was offered an opportunity for a new Board hearing.  In May 2015, the Veteran, by way of his representative, replied in writing that he did not wish to have a new Board hearing.  Therefore, this matter is ready for further appellate review by the Board.

In June 2003, the Board remanded the Veteran's claims for further development.  Later, a January 2008 Board decision denied the Veteran's claims.  A December 2009 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded that portion of the Board decision that denied the Veteran's claims (apparently including the rash claim), and remanded the claims to the Board.  In October 2010, the Board again remanded the claims for further development.  These matters are now returned to the Board for further appellate review.

The October 2010 Board remand also included the issues of entitlement to service connection for headaches and for a respiratory condition.  Subsequently, a March 2015 rating decision granted service connection for headaches and sleep apnea.  As the full benefit sought on appeal was granted, these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain and painful motion, with forward flexion limited to up to 20 degrees, with associated neuropathy of the lower extremities, but without other associated neurological manifestations; there is no evidence of ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least 6 weeks in any 12-month period.

2.  For the period beginning on March 28, 2012, the Veteran's left lower extremity radiculopathy associated with his low back disability manifested by no more than mild incomplete paralysis of the sciatic nerve..

3.  For the period beginning on March 28, 2012, the Veteran's right lower extremity radiculopathy associated with his low back disability is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

4.  The Veteran's rash, to include eczema, is aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the period prior to March 28, 2012, the criteria for an evaluation of 60 percent for a low back disability, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002).

2.  For the period beginning on March 28, 2012, ratings for the Veteran's low back disability under the new General Rating Formula for Diseases and Injuries of the Spine Formula result in an overall higher combined rating for the Veteran's low back disability with associated neurologic manifestations.  38 U.S.C.A. § 5110(g)  (West 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); VAOPGCPREC 3-2000.

3.  For the period beginning on March 28, 2012, under the new General Rating Formula for Diseases and Injuries of the Spine Formula, the criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2015)


4.  For the period beginning on March 28, 2012, the criteria for a separate evaluation of 10 percent for left lower extremity radiculopathy associated with the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-14, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

5.  For the period beginning on March 28, 2012, the criteria for a separate evaluation of 40 percent for right lower extremity radiculopathy associated with the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-14, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

6.  Service connection for a rash, to include eczema, is warranted on the basis of aggravation.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a rash, to include eczema, is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.

Regarding the Veteran's claim for an increased rating for his low back disability, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that September 2003 and March 2006VCAA letters fully satisfied the duty to notify provisions.  These letters informed the Veteran of what information or evidence was needed to support his low back rating claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Board notes any issue as to the timeliness of the notice letters was harmless, as several supplemental statements of the case (SSOCs) were issued thereafter.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records, private treatment records, and SSA records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2015).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was afforded VA examinations in February 2000, March 2005, November 2006, September 2008, October 2011, and March 2012 relating to his low back disability.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  A May 2009 VA medical opinion was also provided to the effect that the Veteran was incapable of even sedentary employment.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.  See 38 C.F.R. § 3.327(a) (2015).  The Board adds that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

The Board notes that the most recent October 2011 and March 2012 VA examinations relating to the Veteran's low back disability were performed pursuant to the October 2010 Board remand directive, including so that any associated neurologic complaints could be sufficiently addressed.  The Board finds that the March 2012 VA examination report in particular thoroughly addressed the Veteran's associated neurologic complaints.  As noted above, the Veteran was also provided with VCAA notice regarding secondary service connection claims in April 2011 pursuant to the October 2010 Board remand.  Therefore, the Board finds that there was substantial compliance with the Board's remand directive. See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Increased Rating for the Low Back Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to September 26, 2003, Diagnostic Code 5292, lumbar spine, limitation of motion, provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate, and a 40 percent rating for severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, Diagnostic Code 5295, lumbosacral strain, provided a 10 percent rating for characteristic pain on motion, 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, disabilities of the spine are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  68 Fed. Reg. 51454-58 (Aug. 27, 2003).  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2015).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2015).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2015).

Prior to September 23, 2002, Diagnostic Code 5293, intervertebral disc syndrome (IVDS), provided a 10 percent rating for mild IVDS, 20 percent for moderate with recurring attacks, 40 percent for severe with recurring attacks with intermittent relief, and 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). 

Effective September 23, 2002, Diagnostic Code 5293 was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 FR 54345-01 (August 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 FR 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

Diagnostic Code 5293 was later renumbered as present Diagnostic Code 5243, effective September 26, 2003.

Diagnostic Code 5243 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent).  

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's low back disability is currently assigned a 40 percent disability rating under Diagnostic Code 5242, effective November 22, 1999.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating.  See Claim, November 22, 1999.  He also testified at the Board hearing that he has associated neurological symptoms involving pain radiating into his legs.  See also VA examination report, March 2005.

The Veteran was afforded VA examinations in February 2000, March 2005, November 2006, September 2008, October 2011, and March 2012.  A May 2009 VA medical opinion was also provided.

The February 2000 VA examination report reflects the Veteran reported experiencing pain and stiffness, with flare-ups two to three times a day lasting 5-10 minutes each time where he cannot bend or walk, aggravated by playing with his kids.  He reported Motrin helps to decrease the pain.  He reported that his back was affecting his (former) job due to difficulty performing physical work, and that lifting and bending were painful.  Range of motion testing revealed flexion to 20 degrees.  An x-ray of the Veteran's lumbosacral spine was normal.  A diagnosis of chronic low back pain was recorded.

The March 2005 VA examination report reflects the Veteran reported pain that is a 3/10 to 9/10 daily.  He reported pain and numbness that radiates down his legs in the back.  He reported flare-ups when moving a lot, at which time his pain is 9/10 and he reported total functional loss, treated with heat or Motrin, with help in about an hour.  It was noted that he uses a cane, wheelchair, or scooter for ambulation, he can walk 3-6 feet or 1-2 minutes, he cannot push when his back is hurting, and that he was retired.  He reported he can perform his activities of daily living, except he needed assistance dressing and going to the bathroom because it hurts his back.   X-rays showed mild DDD, mild degenerative facets, and slight deviation of spinous processes at L4-L5.  The examiner recorded a diagnosis of lumbosacral strain and mild DDD with severe decreased range of motion and function from flare-ups.

The November 2006 VA examination report reflects the Veteran reported he had not worked in construction for 10 years and was receiving disability from SSA due to his back.  He reported he was not receiving treatment for his back condition.  He reported no associated symptoms with his back condition.  He reported walking very little due to "pressure" on his back, he no longer runs, and lifts very little.  He reported no flare-ups.  It was noted that he was not placed on any restrictions by any doctor.  His posture and gait were noted as normal, range of flexion was to 60 degrees.  No additional limitation of motion with repetitive testing was shown.  Neurologic examination was noted as normal, with good strength in his legs.  An x-ray showed moderate spurring at L2-L3 with disc space narrowing, but was noted as otherwise normal.  A diagnosis of moderate chronic lumbar strain was recorded.  The examiner opined that there was no documentation of any condition that would prevent the Veteran from employment.

The November 2006 examiner also noted that although the Veteran arrived in a wheelchair and with a cane, he could not name the doctor who provided these devices to the examiner when questioned.  He also was unable to explain why he was using the wheelchair.  The Board will note, however, that a June 2001 VA treatment record reflects the Veteran requested it due to a history of "lung and cardiac involvement that precludes him from walking long distances."  With regard to this statement, the Board notes that generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

The September 2008 VA examination report reflects the Veteran reported sharp and shocking type pain in his low back with "fire" and numbness radiating down to his legs.  He reported experiencing radiating pain into his legs for the past eight years that had increasingly worsened.  He reported flare-ups weekly that last for hours, that he reported were severe, with precipitating factors being increased activity.  He reported he was unable to stand or lie for long periods, walk more than a few yards, unable to lift more than 25 pounds, requires assistance getting out of bed, and uses a cane for ambulation 80 percent of the time.  The Veteran opined himself that his impairment due to his back was moderate to severe.  He reported he was unable to maintain employment due to his back condition and a mental condition.  The examiner noted that in the last 12-month period, the Veteran had three incapacitating episodes during which he was in bed for three days.  Range of motion testing revealed flexion to 35 degrees, and no additional loss of range of motion was noted after repetitive testing, with painful motion noted.  No ankylosis was noted.  Sensory examination and reflex testing of the lower extremities was normal.  An x-ray revealed marked L2-L3 degenerative disc disease.  An MRI revealed, among other things, disc bulges at L2 to L5, and impressions including central disc protrusion at L4-L5 that approaches the L5 nerve root were recorded.  Nerve conduction studies were normal for both lower extremities.  EMG testing revealed a chronic axonal injury in the right lower extremity consistent with L1 radiculopathy pattern, but no other abnormalities were found.  The examiner recorded diagnoses including marked degenerative disc disease, and right lower extremity radiculopathy.  The examiner noted the Veteran reported he was unemployed due to his back and PTSD.  

The May 2009 VA medical opinion reflects the examiner noted the Veteran had multi-level degenerative disc disease with right L1 radiculopathy, and was unable to do prolonged sitting.  The examiner opined that based thereon, the Veteran was incapable of even sedentary employment.

The Board notes that subsequently, a June 2009 rating decision awarded entitlement to a TDIU, effective November 22, 1999.

An October 2011 VA examination report reflects the Veteran reported his back condition was progressively worsening.  He reported radiation of pain into his thighs off and on throughout the day.  Examination of the spine revealed no ankylosis.  Range of motion testing revealed flexion to 45 degrees, with painful motion noted.  Sensory examination of the lower extremities was normal, and muscle strength testing was normal.  An x-ray revealed scoliosis causing worsening the chronic desiccation on the left at L2-L3 and right at L4-L5.  The examiner opined that the Veteran's back disability affected the Veteran's ability to perform occupational activities in that he had decreased mobility, problems lifting and carrying due to pain, and that when he was previously employed he was assigned different duties and had increased absenteeism.  

The March 2012 VA examination report reflects the Veteran reported radicular symptoms in both legs including numbness, sharp pains, and dysthesia, with the right worse than the left, including while sitting or standing.  He reported flare-ups involving falling down because his legs do not support him, and that sometimes he is unable to get out of bed without assistance.  Range of motion revealed flexion to 20 degrees, with painful motion noted.  The examiner noted that repetitive use testing was not able to be performed due to a poor baseline and unstable motion.  The examiner did, however, note that there was functional loss on repetitive testing due to weakened movement, incoordination, painful motion, and instability.  Sensory examination revealed decreased sensation in the right lower extremity.  The examiner noted that the Veteran had radiculopathy of the right lower extremity involving moderate paresthesias or dysthesia, moderate numbness, and severe intermittent pain; and radiculopathy of the left lower extremity involving mild paresthesias or dysthesia, mild numbness, and mild intermittent pain.  The examiner diagnosed degenerative disease of the lumbar spine as well as lumbar radiculopathy.  

The Board has taken into consideration all of the Veteran's other treatment records and SSA records in the claims file and reports by the Veteran in support of his claim, but these do not show symptoms more severe than that shown on examination.

The Board notes that the presently assigned 40 percent rating is the maximum schedular rating available under old Diagnostic Codes 5292 and 5295, as in effect prior to September 26, 2003.  Although the present General Rating Formula, effective since September 26, 2003, provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine, ankylosis is not shown in any of the medical evidence of record.  Also, there is no evidence of incapacitating episodes of a total duration of at least six weeks over a 12-month period so as to meet the criteria for a higher 60 percent rating under the current version of Diagnostic Code 5243 (Formula for Rating IVDS).

The Court noted in its December 2009 Memorandum Decision that the Board did not adequately consider whether the Veteran's may be entitled to the next higher 60 percent rating under old Diagnostic Code 5293 for pronounced IVDS, citing the March 2005 VA examination report.  

For the reasons explained below, the Board has concluded that, having resolved all doubt in the Veteran's favor, a higher 60 percent rating under old Diagnostic Code 5293 is warranted for the period prior to March 28, 2012.  Furthermore, for the period beginning on March 28, 2012, the Board has concluded that an even higher combined rating is warranted under the new General Rating Formula with the combination of the currently assigned 40 percent rating for the low back disability under Diagnostic Code 5242, plus separate ratings for associated left lower extremity neuropathy of 10 percent, and right lower extremity neuropathy of 40 percent (combining to a 70 percent rating), under Diagnostic Code 8520.

In that regard, the Board notes that old Diagnostic Code 5293 contemplates "pronounced" symptomatology  - even beyond the criteria for a lower 40 percent rating for "severe" symptoms.   However, the February 2000 VA examination report notes the Veteran reported flare-ups only lasting 5-10 minutes, and that Motrin helps to decrease the pain, and x-rays were "normal."  The March 2005 VA examiner noted that, despite limitation of motion being "severe," the Veteran's actual degenerative disc disease was shown on x-rays was only "mild."  Also, the criteria under old Diagnostic Code 5293 contemplate "little intermittent relief," whereas the Veteran reported that Motrin helped his flare-ups in about an hour.  The November 2006 VA examination report reflects the Veteran reported he was not receiving any treatment for his back condition, he reported no flare-ups, no associated symptoms with his back condition, neurologic examination was normal, he had good strength in his legs, and his diagnosis was noted as "moderate," not pronounced.  At the same time, however, the Board acknowledges the Veteran has, overall, reported pain or pain and numbness radiating down to his legs from his back since the February 2002 Board hearing.  Although the February 2000 VA examiner's report does not reflect any neurological symptoms, the Veteran reported to the September 2008 VA examiner that he experienced pain and numbness in his legs for eight years.  The Board also acknowledges that the Veteran reported to the September 2008 VA examiner severe flare-ups, the VA examiner noted "marked" degenerative disc disease, and right lower extremity radiculopathy was found on EMG testing (otherwise sensory examination, reflex examination, and nerve conduction studies were all normal).  

In light of the above, for the period prior to March 28, 2012, the Board finds that, having resolved all doubt in the Veteran's favor, the criteria under old Diagnostic Code 5293 for a 60 percent rating for "pronounced" IVDS with sciatic neuropathy are met.

For the reasons explained below, for the period beginning on March 28, 2012, the Board has concluded that rating the Veteran's disability under the new General Rating Formula would result in a higher overall combined rating, with the combination of the current 40 percent rating for the low back disability, plus separate ratings for associated left lower extremity neuropathy of 10 percent, and right lower extremity neuropathy of 40 percent (combining to a 70 percent rating).

Regarding the Veteran's associated neurologic manifestations, the March 2012 VA examiner noted that the Veteran's right lower extremity radiculopathy involved "moderate" to "severe" paresthesias or dysthesia, numbness, and intermittent pain; the examiner noted the Veteran's left lower extremity radiculopathy involved "mild" paresthesias or dysthesia, numbness, and intermittent pain.  The Board adds that the March 2012 VA neurological examination report and April 2012 addendum reflect the examiner opined that only the Veteran's lower extremity symptoms were associated with his low back disability, and that any upper extremity symptoms were due to a primary diagnosis of peripheral sensory neuropathy and not the Veteran's lumbar spine.  

Therefore, for the period beginning on March 28, 2012, the Board finds that under Diagnostic Code 8520, a separate 10 percent rating is warranted for the Veteran's associated left lower extremity radiculopathy (as "mild"), and a separate 40 percent rating is warranted for the Veteran's right lower extremity radiculopathy (as "moderate" to "severe").

With regard to DeLuca considerations and 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that pain and painful motion are already contemplated by the currently assigned 40 percent and 60 percent staged ratings for the Veteran's low back disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As explained above, the rating criteria already contemplate the Veteran's pain and painful motion, as well as his associated radiculopathy involving pain and numbness.  As such, an extraschedular rating is not appropriate.

In summary, for the reasons explained above, the Board concludes that an evaluation of 60 percent, but no more, is warranted for the period prior to March 28, 2012; thereafter, the Board concludes a higher overall combined rating is warranted, with the present 40 percent for the Veteran's low back disability, plus a separate 10 percent rating for associated left lower extremity radiculopathy, and a separate 40 percent rating for associated right lower extremity radiculopathy.

Service Connection for a Rash, to include Eczema

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has experienced rashes since his service in the Saudi Arabia from February 1991 to June 1991, including as due to an undiagnosed illness.  The medical evidence of record raises an alternate theory of entitlement as secondary to his PTSD.  See Private treatment record, October 2000.

The Veteran's service treatment records are silent as to any treatment for or complaints of any rash.  On his August 1991 separation report of medical history, the Veteran denied any skin problems.

Post-service, VA treatment records dated in 1993 and 1994 show complaints of a rash on the Veteran's legs and inguinal area, and include varying diagnoses of a benign rash, linchen simplex chronicus, folliculitis, and erythema nodosum.  See, e.g., February 1993, January 1994 and July 1994.  

A March 1995 VA examination report reflects diagnosed neurodermatitis of both legs, an August 1995 VA examination report reflects diagnosed dermatitis on the Veteran's ankles and left thigh, and a December 1996 VA examination report reflects diagnosed dermatitis - nonspecific, of the legs, but none of the examiners included any etiological opinion.  A March 2005 VA examination diagnosed a rash on the left leg of an unknown cause, and a left thigh scar due to lesions of an unknown cause.  A March 2006 VA medical opinion reflects the examiner opined that there were no undiagnosed illnesses shown.  An October 2011 VA examination report reflects no skin abnormalities were present on examination, and the examiner opined he was unable to associate the March 2005 VA examiner's findings (dermatitis) to any undiagnosed illness without resorting to mere speculation.  A February 2015 VA examination report reflects the examiner also noted the Veteran had no active skin disease at the time of the VA examination, or undiagnosed illness.

As briefly noted above, in January 2008, the Board denied the Veteran's claim, including as due to an undiagnosed illness.  The basis of the December 2009 Court Memorandum Decision that vacated the Board's denial was that the Board should consider the Veteran's then-new theory of entitlement to service connection as secondary to his service-connected PTSD.  

In that regard, in October 2010, the Board remanded the claim so that, among other things, the Veteran could be afforded a VA examination to address whether his rash was caused or aggravated by his PTSD.  A March 2012 VA examination report reflects the examiner opined the Veteran had eczema on examination that was at least as likely as not worsened by mental stress, and therefore by the Veteran's PTSD.  Based on the March 2012 VA examiner's uncontradicted medical opinion that the Veteran's eczema is aggravated by his service-connected PTSD, the Board finds that service connection for eczema as aggravated by PTSD is warranted.

As such, the Board concludes that the Veteran's eczema was aggravated by his service-connected PTSD and, therefore, service connection for eczema as secondary to PTSD on the basis of aggravation is warranted.

ORDER

For the period prior to March 28, 2012, entitlement to an evaluation of 60 percent for a low back disability is granted.

For the period beginning on March 28, 2012, entitlement to an evaluation in excess of 40 percent for a low back disability is denied.

For the period beginning on March 28, 2012, entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted.

For the period beginning on March 28, 2012, entitlement to a separate 40 percent rating for right lower extremity radiculopathy is granted.

Entitlement to service connection on the basis of aggravation for a rash, to include eczema, is granted.


REMAND

The Veteran served on active duty from January 1976 to June 1977 in the Navy, and from November 1990 to July 1991 in the Army.  He claims that he has experienced fatigue since his service in Saudi Arabia from February 1991 to June 1991, which he asserts is due to an undiagnosed illness.  

The medical evidence of record raises an alternate theory of entitlement as secondary to his service-connected PTSD.  See Court Memorandum Decision, December 2009 (citing an October 2000 private PTSD evaluation).

Persian Gulf veterans may generally be entitled to VA compensation for a "qualifying chronic disability" that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  A qualifying chronic disability means a chronic disability resulting from either an "undiagnosed illness," or a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  

A "medically unexplained chronic multisymptom illness" is further defined by regulation as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317.

Signs or symptoms that may be a manifestation of an "undiagnosed illness" or "medically unexplained chronic multisymptom illness" include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle and joint pain, neurological signs and symptoms, respiratory signs and symptoms, sleep disturbances, and gastrointestinal signs and symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

To warrant compensation due to an undiagnosed illness pursuant to section 1117(a)(2), the United States Court of Appeals for the Federal Circuit recently clarified in Joyner that what is required is "only that the veteran has been evaluated and no diagnosis could be made concerning the cause of the qualifying chronic disability," and not that the veteran be "diagnosed with an 'undiagnosed illness' after all possible medical conditions have been ruled out."  See Joyner v. McDonald, 766 F.3d 1393 (Fed.Cir.2014).

In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

By way of background, the Veteran's service treatment records are silent as to any complaints of fatigue.  Post-service, May 1996 hospitalization records reflect the Veteran reported experiencing, among other things, trouble sleeping, a lack of energy, and headaches, and he was diagnosed with a conversion disorder.  Private treatment records dated in 1999 from East Alabama reflect the Veteran reported he served in Desert Storm, and he reported trouble sleeping, hopelessness, and fatigue.  Diagnoses including depression, possible sleep apnea, and fatigue were recorded, and he was prescribed antidepressant medications.  Subsequent June 2001 records from the Sleep Disorder Center reflect the Veteran was noted as obese and he reported sleep difficulties since Desert Storm, which were initially noted as being possibly related to his PTSD.  A sleep study revealed obstructive sleep apnea.  

A March 2005 VA examination report reflects diagnosed chronic fatigue syndrome, undiagnosed illness, noting seven "items" present as well as a positive CMV test.  No rationale, however, was provided, including any explanation of the seven "items."  A March 2006 VA medical opinions reflects the VA examiner opined it is at least as likely as not that the Veteran's complaints of fatigue are related to his sleep apnea, lack of fitness, and sedentary lifestyle, and that the Veteran has no undiagnosed illness.  

The Board notes that the Veteran is presently service-connected for, among other things, headaches, sleep apnea, and PTSD with sleep disturbance and memory loss.

The Board also notes insofar as it may relate to any alleged undiagnosed illness that the Veteran was diagnosed with reflux esophagitis in 1988, GERD in 2001, and apparently then underwent hiatal hernia surgery in 2002.  See VA examination report, March 2005.  The January 2008 Board decision denied entitlement to service connection for gastrointestinal problems, and the December 2009 Court Memorandum Decision noted that that the Veteran did not dispute the Board's decision on that issue.

A January 2008 Board decision denied the Veteran's fatigue claim.  A December 2009 Court Memorandum Decision vacated the Board denial and remanded the claim for consideration of the Veteran's then-new theory of entitlement as secondary to his service-connected PTSD, citing an October 2000 private psychiatric evaluation that noted "PTSD symptoms do exacerbate his other difficulties."  

In October 2010, the Board remanded the claim so that the Veteran could be afforded a new VA examination to address service connection secondary to his service-connected PTSD (and for the issuance of a VCAA-compliant notice concerning secondary service connection, which was issued in April 2011).  Subsequently, the Veteran was afforded VA examinations in October 2011, March 2012, and February 2015.  

The October 2011 VA examiner opined the Veteran's fatigue was due to sleep deprivation due to his sleep apnea.  The March 2012 VA examiner opined the Veteran's sleep apnea is aggravated by his PTSD.  As noted above, however, the Veteran is already service-connected for sleep apnea, and the Board notes that Diagnostic Code 6847 already contemplates symptoms such as hypersomnolence.  The October 2011 and March 2012 VA examiners did not, however, address whether the Veteran has a separate, distinct condition involving fatigue, including possibly an undiagnosed illness, aside from symptoms of his sleep apnea or PTSD - and if so, whether it is caused or aggravated by his PTSD - or his recently service-connected sleep apnea.

The February 2015 VA examiner opined the Veteran had no undiagnosed illness, but did not exactly provide any rationale for his conclusion.  The examiner also opined the Veteran does not have chronic fatigue syndrome, reasoning that the Veteran has multiple medical conditions that "could" account for his symptoms of fatigue, including but not limited to his service-connected PTSD, lumbar spine disability, and headaches, which opinion the Board notes is posed in speculative terms and indicates the Veteran's fatigue is possibly in fact caused or aggravated by a service-connected disability.  The examiner further reasoned that the diagnosis on VA examination in March 2005 was never confirmed by subspecialty.  

In light of the above, the Board finds that none of the VA examiner's opinions are adequate upon which to base a decision on the Veteran's claim.  Thus, the Board will again remand this matter for a new VA medical opinion to address, with a thorough rationale, whether the Veteran's reported symptoms of fatigue are part of a distinct condition beyond mere symptoms of his already service-connected PTSD and sleep apnea, and if so, then whether it is due to a known clinical diagnosis that is caused or aggravated by his PTSD or sleep apnea, or whether it is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion to address the nature and etiology of the Veteran's complaints of fatigue.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After thoroughly reviewing the claims file, including a copy of this remand, the examiner should address as follows:

a) Whether the Veteran's complaints of fatigue are entirely mere symptoms of his already service-connected PTSD and/or sleep apnea.

b) If not, then ask the examiner to identify the diagnosis (to the extent possible) of the Veteran's fatigue condition beyond or aside from mere symptoms of his service-connected PTSD and sleep apnea; then, opine whether it is "at least as likely as not" that such fatigue condition is caused or aggravated by the Veteran's service-connected PTSD and sleep apnea.

c) If, however, no known clinical diagnosis can be made for any fatigue beyond or aside from a mere symptom of his already service-connected PTSD and sleep apnea, please ask the examiner to provide a rationale for such conclusion, and to also explain whether such fatigue without a known clinical diagnosis is "at least as likely as not" a sign or symptom of an undiagnosed illness or chronic multisymptom illness, which signs or symptoms may include:

1) Fatigue (including chronic fatigue syndrome)
2) Muscle Pain
3) Joint pain
4) Neurological signs and symptoms
5) Neuropsychological signs and symptoms
6) Respiratory signs and symptoms
7) Sleep disturbances; and
8) Gastrointestinal signs and symptoms.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


